   LAW OFFICES OF JON JACOBS
 1 Terry L. Baker, Esq.
   5701 Lonetree Blvd., Suite 202
 2 Rocklin, CA 95765
   Tel: 916.663.6400
 3 Fax: 916.663.6500
   Email: terry@lemonbuyback.com
 4
   Attorneys for Plaintiff, JOSHUA HARMON
 5
   LEWIS BRISBOIS BISGAARD & SMITH LLP
 6 ROGER S. RAPHAEL, SB# 111946
     Email: Roger.Raphael@lewisbrisbois.com
 7 RICHARD B. CURTIS, SB# 124212
     Email: Richard.Curtis@lewisbrisbois.com
 8 333 Bush Street, Suite 1100
   San Francisco, California 94104-2872
 9 Telephone: 415.362.2580
   Facsimile: 415.434.0882
10
   Attorneys for Defendant, BMW OF NORTH AMERICA, LLC
11
          UNITED STATES DISTRICT COURT EASTERN DISTRICT OF CALIFORNIA,
12                                  SACRAMENTO DIVISION
13 JOSHUA HARMON, an individual,              CASE NO. 2:18-cv-01551-JAM-DB
14             Plaintiff,                     ORDER REGARDING NOTICE OF
15                                            SETTLEMENT AND STIPULATION
         vs.                                  TO DISMISS THE CASE
16 BMW OF NORTH AMERICA, LLC, a
   Delaware Limited Liability Company, and
17 DOES 1 to 20, inclusive,

18             Defendants.
19

20                                       ORDER
21       The Court, finds, adjudges and orders as follows:
22       1.    Pursuant to the stipulation of the parties, the matter will be dismissed
23 on November 9, 2019.

24 IT IS SO ORDERED this 26th day of November 2019.

25

26                                 /s/ John A. Mendez_______________________
                                   Honorable John A. Mendez
27
                                   UNITED STATES DISTRICT COURT JUDGE
28
                                         1                        2:18-cv-01551-JAM-DB
       ORDER REGARDING NOTICE OF SETTLEMENT AND STIPULATION TO DISMISS THE CASE
